DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/14/2021 has been entered.

Response to Amendment
The amendment of 1/14/2021 has been entered.
Disposition of claims: 
Claims 1-4, 6-8, and 10-20 are pending.
Claims 1, 3, 8, and 12 have been amended.
The amendments to claims 1-20 regarding change to e.g. “an unsubstituted C1-C60 alkyl group, an unsubstituted C2-C60 alkenyl group, and an unsubstituted C2-C60 alkynyl group” have overcome the rejections of claims 1-20 under 35 U.S.C. 112(b) set forth in the last Office Action. The rejections have been withdrawn.
The amendments to claims 1 and 12 regarding removal of the genus “a substituted or unsubstituted C1-C60 heteroaryl group” have overcome 
The rejections of claims 1-20 under 35 U.S.C. 112(b) set forth in the last Office Action. 
The rejection of claim 12 under 35 U.S.C. 112(b) set forth in the last Office Action.
The rejections have been withdrawn.
The amendments to claim 12 has overcome the rejection of claim 12 under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Sekiguchi et al. (US 2011/0240983 A1) as evidenced by Park et al. (US 2016/0079543 A1) set forth in the last Office Action. The rejection has been withdrawn.
The amendments to claims 1, 3, 8, and 12 have overcome:
The rejections of claims 1-8, 10-11, and 13-18 under 35 U.S.C. 103 as being unpatentable over An et al. (KR 2009/0085736 – the original Korean document is referred to for figure/diagram/table and the English translation is referred to for the remainder of the body of the patent) in view of Strohriegl et al. (“Novel host materials for blue phosphorescent OLEDs”, Proc. of SPIE 2013, vol. 8829, page 882906-1 to -12), as evidenced by Park (US 2016/0079543 A1) and Sakai et al. (Sakai et al. Organic EL materials based on styryl and amine derivatives, Journal of the SID, 2002, vol. 10/2, page 145-149, hereafter Sakai).
The rejections of claims 19-20 under 35 U.S.C. 103 as being unpatentable over An et al. (KR 2009/0085736 – the original Korean document is referred to for figure/diagram/table and the English translation is referred to for the remainder of the body of the patent) in view of Strohriegl et al. (“Novel host materials for blue 
The rejections have been withdrawn. However, as outlined below new grounds of rejection have been made.

Response to Arguments
Applicant’s arguments see the last paragraphs of page 26 through the last paragraph of page 28 of the reply filed 1/14/2021 regarding the rejections of claim 12 under 35 U.S.C. 102/103 and the rejections of claims 1-8, 10-11, 13-18, and 19-20 under 35 U.S.C. 103 set forth in the Office Action of 10/15/2020 have been fully considered.
Withdrawal of the rejections renders these arguments moot.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4 and 6-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kashikura et al. (Supporting Information of published article, “Chiral Phosphoric Acid Catalyzed Enantioselective Synthesis of β-Amino-α,α-difluoro Carbonyl Compounds” Org. Letts. 2011, vol. 13, page 1960-1863, hereafter Kashikura).
Regarding claims 1-4 and 6-7, Kashikura discloses a condensed cyclic compound having the following structure (Compound s6 on page S32).

    PNG
    media_image1.png
    381
    599
    media_image1.png
    Greyscale

It is known in the art that the torsional angle between the two benzene rings of the biphenyl unit (marked by an arrow above) is 90°                                 
                                    ±
                                
                             α (α <90°) due to the steric hindrance of methyl and hydroxyl substituents. The torsional strain is the lowest (or the molecule is most stable) when the angle is 90° at low temperature. However, due to the thermal energy obtained from room temperature, the compounds s6 and s6’ are in a dynamic equilibrium; therefore, Compound s6 is equated with Compound s6’.   
The compound of Kashikura (Compound s6’) has identical structure as Applicant’s Formula 1, Wherein X12, X13, X15, X16, X17, X18, and X19 are C(R12), C(R13), C(R15), C(R16), C(R17), C(R18), and C(R19), respectively; R1 and R2 are hydrogen; R3 is hydrogen; R4 is Formula 2; R12, R13 R18, and R19 are each hydrogen; R11 and R14 are each C1-C60 alkyl group (methyl); R15 16 are each hydroxyl group; R17 is an anthracenyl group; a1 and a2 are each 0, meeting all the limitations of claim 1.
The condensed cyclic compound of Kashikura (Compound s6’), wherein X12, X13, X14, X15, X16, X17, X18, and X19 are C(R12), C(R13), C(R14), C(R15), C(R16), C(R17), C(R18), and C(R19), respectively, meeting all the limitations of claim 2.
The condensed cyclic compound of Kashikura (Compound s6’), R1 to R2 and R11, R12, R15, R16, R18, and R19 are each independently selected from hydrogen, a hydroxyl group, a C1-C20 alkyl group (methyl); R3 is hydrogen; R13 and R17, are each independently selected from hydrogen and an anthracenyl group, meeting all the limitations of claim 3.
The condensed cyclic compound of Kashikura (Compound s6’), wherein R1 and R2 are each hydrogen, meeting all the limitations of claim 4.
The condensed cyclic compound of Kashikura (Compound s6’), wherein R11 is a C1-C10 alkyl group (methyl), meeting all the limitations of claim 6.
The condensed cyclic compound of Kashikura (Compound s6’), wherein i) X14 is C(R14), X15 is C(R15), and X16 is C(R16), and ii) at least one selected from R11 and R14 to R16 is a C1-C10 alkyl group (R11 is methyl), meeting all the limitations of claim 7.

Claims 1, 3-4, and 6-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yusuke et al. (JP 2014/082479, a copy of machine translated English document is attached, hereafter Yusuke).
Regarding claims 1, 3-4, and 6-7, Yusuke discloses a condensed cyclic compound having the following structure (Compound ET-323 in [083]).

    PNG
    media_image2.png
    212
    500
    media_image2.png
    Greyscale

The compound of Yusuke (ET-323) has identical structure as Applicant’s Formula 1, Wherein X12 is C(R12); X13 is N; X15 is C(R15); X16 is C(R16); X17 is C(R17); X18 is C(R18); X19 is N; R1 and R2 are hydrogen; R3 is a pyridinyl group, each substitute with a C1-C10 alkyl group (methyl) or a pyridinyl group; R4 is Formula 2; R12, R15, and R16 to R18 are each hydrogen; R11 and R17 are each an unsubstituted C1-C60 alkyl group (methyl); R1-4 is a C1-C10 alkyl group; a1 and a2 are each 0; and R13 and R19 are not present, meeting all the limitations of claim 1.
The condensed cyclic compound of Yusuke (ET-323), R1 to R2 and R12, R15, R16, and R18 are each independently selected from hydrogen; R3 is a pyridinyl group, each substitute with a C1-C10 alkyl group (methyl) or a pyridinyl group; R17 is hydrogen; and R1-4 is a C1-C10 alkyl group; and R13 and R19 are not present, meeting all the limitations of claim 3.
The condensed cyclic compound of Yusuke (ET-323), wherein R1 and R2 are each hydrogen, meeting all the limitations of claim 4.
The condensed cyclic compound of Yusuke (ET-323), wherein R11 is a C1-C10 alkyl group (methyl), meeting all the limitations of claim 6.
The condensed cyclic compound of Yusuke (ET-323), wherein i) X14 is C(R14), X15 is C(R15), and X16 is C(R16), and ii) at least one selected from R11 and R14 to R16 is a C1-C10 alkyl group (R11 and R14 are methyl), meeting all the limitations of claim 7.
Claim Rejections - 35 USC § 102 / 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 10-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kashikura et al. (Supporting Information of published article, “Chiral Phosphoric Acid Catalyzed Enantioselective Synthesis of β-Amino-α,α-difluoro Carbonyl Compounds” Org. Letts. 2011, vol. 13, page 1960-1863) as evidenced by Strohriegl et al. (“Novel host materials for blue phosphorescent OLEDs”, Proc. of SPIE 2013, vol. 8829, page 882906-1 to -12, hereafter Strohriegl).
Regarding claims 10-11, the condensed cyclic compound of Kashikura (Compound s6’) reads on all the features of claims 1-4 and 6-7, as outlined above.
Kashikura teaches the claimed invention above but fail to disclose that 1) the compound has a single conversion efficiency of about 40% to about 62.5%, and the single conversion efficiency is evaluated by using a transient electroluminescent apparatus (claim 10); and 2) the dihedral angle between a plane P1 and a plane P2 is about 60° or more (claim 11). 
It is reasonable to presume that 1) a single conversion efficiency being about 40% to about 62.5% evaluated by using a transient electroluminescent (EL) apparatus, and 2) the dihedral angle between a plane P1 and a plane P2 being about 60° or more are inherent to the condensed cyclic compound of Kashikura.
Support for said presumption is found in the use of like materials which result in the claimed property. 
The instant specification discloses that the compound represented by Formula 1 has a singlet conversion efficiency of about 40% to about 62.5% evaluated by using a transient EL apparatus ([067]).
The compound of Kashikura has identical structure as Formula 1 as outlined above.
The specification discloses that the dihedral angle of 60° or more can be achieved by introducing a substituent (for example, a methyl group) having greater steric hindrance than that of hydrogen at R11 ([070]), 
The compound of Kashikura has a methyl group at R11 and methyl and hydroxyl groups at R14-R16 substitution positions; therefore, the steric hindrance effect is even bigger than when only R11 is a methyl and R14-R16 are each hydrogen.  
Strohriegl further evidences that the dihedral angle between the methyl substituted biphenyl structure is 60° or more (82° for “CDBP” in Fig. 3).
Therefore, the compound of Kashikura has a single conversion efficiency of about 40% to about 62.5% evaluated by using a transient electroluminescent apparatus; and 2) the dihedral angle between a plane P1 and a plane P2 is about 60° or more, meeting all the limitations of claims 10-11.
The burden is upon the Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594. In addition, the presently claimed dihedral angle would obviously have been present once the Compound 2’ taught by An et al. modified by Shi et al. is provided. Note In re Best, 195 USPQ at 433, footnote 4 (CCPA 1977). Reliance upon inherency is not improper even though the rejection is based on Section 103 instead of 102. In re Skoner, et al. (CCPA) 186 USPQ 80.

Claims 10-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Yusuke et al. (JP 2014/082479, a copy of machine translated English document is attached) as evidenced by Strohriegl et al. (“Novel host materials for blue phosphorescent OLEDs”, Proc. of SPIE 2013, vol. 8829, page 882906-1 to -12).
Regarding claims 10-11, the condensed cyclic compound of Yusuke (ET-323) reads on all the features of claims 1, 3-4, and 6-7, as outlined above.
Yusuke teaches the claimed invention above but fail to disclose that 1) the compound has a single conversion efficiency of about 40% to about 62.5%, and the single conversion efficiency is evaluated by using a transient electroluminescent (EL) apparatus (claim 10); and 2) the dihedral angle between a plane P1 and a plane P2 is about 60° or more (claim 11).
It is reasonable to presume that 1) a single conversion efficiency being about 40% to about 62.5% evaluated by using a transient electroluminescent apparatus, and 2) the dihedral angle between a plane P1 and a plane P2 being about 60° or more are inherent to the condensed cyclic compound of Yusuke. 
Support for said presumption is found in the use of like materials which result in the claimed property. 
The instant specification discloses that the compound represented by Formula 1 has a singlet conversion efficiency of about 40% to about 62.5% evaluated by using a transient EL apparatus ([067]).
The compound of Yusuke has identical structure as Formula 1 as outlined above.
The specification discloses that the dihedral angle of 60° or more can be achieved by introducing a substituent (for example, a methyl group) having greater steric hindrance than that of hydrogen at R11 ([070]), 
The compound of Yusuke has a methyl group at R11 and R14 substitution positions; therefore, the steric hindrance effect is even bigger than when only R11 is a methyl and R14-R16 are each hydrogen.  
Strohriegl further evidences that the dihedral angle between the methyl substituted biphenyl structure is 60° or more (82° for “CDBP” in Fig. 3).
Therefore, the compound of Yusuke has a single conversion efficiency of about 40% to about 62.5% evaluated by using a transient electroluminescent apparatus; and 2) the dihedral angle between a plane P1 and a plane P2 is about 60° or more, meeting all the limitations of claims 10-11. 
The burden is upon the Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594. In addition, the presently claimed dihedral angle would obviously have been present once the Compound 2’ taught by An et al. modified by Shi et al. is provided. Note In re Best, 195 USPQ at 433, footnote 4 (CCPA 1977). Reliance upon inherency is not improper even though the rejection is based on Section 103 instead of 102. In re Skoner, et al. (CCPA) 186 USPQ 80.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 13 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Yusuke et al. (JP 2014/082479, a copy of machine translated English document is attached).
Regarding claims 13 and 17-18, the condensed cyclic compound of Yusuke (ET-323) reads on all the features of claims 1, 3-4, 6-7, and 10-11, as outlined above.
Yusuke does not disclose a specific organic light–emitting device comprising the compound of Yusuke; however, Yusuke does teach that the compound of Yusuke can be used as an electron transport material of an organic light-emitting device (“organic electroluminescent device” in [006]).
Yusuke exemplifies an organic light-emitting device (Example 1 in [534]-[537]) comprising a first electrode (“anode”, ITO), a hole transport layer (HT-1), an emission layer 
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the compound of Yusuke by substituting it with the electron transport layer material of ET-2 of the organic light-emitting device of Yusuke (Example 1) with the compound ET-323 of Yusuke, as taught by Yusuke.
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Additionally, the substitution of known electron transport layer materials would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials and structures to produce an organic light-emitting device.
The resultant device comprises a first electrode (“anode”, ITO), a hole transport layer (HT-1), an emission layer (BH-2 and BD1-44), an electron transport layer (compound ET-2 and Liq), an Liq layer, and a second electrode (“cathode”, Al), wherein the combined layer of the hole transport layer, the emission layer, the electron transport layer, and an Liq layer are equated with an organic layer; the hole transport layer is equated with a hole transport region; the combined layer of the electron transport layer and the Liq layer are equated with an electron transport region, meeting all the limitations of claims 13 and 17-18.

Claims 1-4, 6-8, 10-11, 13, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Cosimbescu et al. (US 2005/0089717 A1, hereafter Cosimbescu) in view of Strohriegl et al. (“Novel host materials for blue phosphorescent OLEDs”, Proc. of SPIE 2013, vol. 8829, page 882906-1 to -12).
Regarding claims 1-4 and 6-8, Cosimbescu discloses a condensed cyclic compound which has a general Formula (I) ([011]) and exemplifies compound Inv-9 ([018]), as shown below.

    PNG
    media_image3.png
    304
    698
    media_image3.png
    Greyscale

In the general Formula (I), R1-R8 are hydrogen; R9 can be a naphthyl group; R10 can be a biphenyl group substituted by alkyl ([012]-[014]).
The compound of Cosimbescu (Inv-9) does not meet the limitation of Applicant’s Formula 2 of claim 1; However, Cosimbescu does teach the biphenyl unit can be substituted by alkyl ([014]).
Strohriegl discloses a condensed cyclic compound used as a host material of an organic light emitting device (“OLED” in Abstract) having structure comprising methyl substituted biphenyl structure (Compound 9 in Fig. 1), as shown below.

    PNG
    media_image4.png
    299
    461
    media_image4.png
    Greyscale

Strohriegl teaches meta-substitution pattern and steric hindrance of two methyl substitution in the biphenyl structure (marked by dashed circle in the figure above) causes high triplet energies (paragraph 1 of page 882906-2). Strohriegl teaches a good host material should have high triplet energy (2nd paragraph from the bottom of page 882906-1). It is noted that Applicant’s compounds having Formula 1 are also used as  emission layer host material of organic light-emitting devices (instant Claim 15 and [368] of instant specification)
Strohriegl further teaches introduction of additional methyl group at the central biphenyl group improves thermal properties (paragraph 1 of page 882906-3).
Cosimbescu and Strohriegl are analogous in the field of organic light emitting diode devices.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skills in the art to have modified the condensed cyclic compound of Cosimbescu (Inv-9) by substituting hydrogen with methyl at the substitution positions corresponding to R11 and R14 of Applicant’s Formula 2, as taught by Strohriegl. 
The motivation of doing so would provide the condensed cyclic compound with high triplet energy and improve thermal properties, as taught by Strohriegl.
Furthermore, the modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Additionally, a substituent of an alkyl group is in the list of allowed substituent groups of the biphenyl unit of the compound of Cosimbescu ([014]) and a methyl is one of exemplified alkyl substituent group (see Inv-4, 6, and 11 of [018]). Substitution of known substituent groups would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). It would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials and structures to produce an organic light-emitting device.
The resultant compound has identical structure as Applicant’s Formula 1.

    PNG
    media_image5.png
    236
    680
    media_image5.png
    Greyscale

Wherein X12, X13, X15, X16, X17, X18, and X19 are C(R12), C(R13), C(R15), C(R16), C(R17), C(R18), and C(R19), respectively; R1 and R2 are hydrogen; R3 is a naphthyl group; R4 is Formula 2; R13 and R17 are hydrogen; R14 is a C1-C10 alkyl group (methyl); R11 is an unsubstituted C1-C60 alkyl group; R12, R15, R16, R18, and R19 are each hydrogen; and a1 and a2 are 0, meeting all the limitations of claim 1
The condensed cyclic compound of Cosimbescu as modified by Strohriegl, wherein X12, X13, X14, X15, X16, X17, X18, and X19 are C(R12), C(R13), C(R14), C(R15), C(R16), C(R17), C(R18), and C(R19), respectively, meeting all the limitation of claim 2.
The condensed cyclic compound of Cosimbescu as modified by Strohriegl, wherein R1 and R2 are hydrogen; R3 is a naphthyl group; R4 are Formula 2; R11 is a C1-C20 alkyl (methyl); R12, R15, R16, R18, and R19 are hydrogen; R13 and R17 are hydrogen; and R14 is a C1-C10 alkyl group (methyl), meeting all the limitation of claim 3.
The condensed cyclic compound of Cosimbescu as modified by Strohriegl, wherein R1 and R2 are each hydrogen, meeting all the limitation of claim 4.
The condensed cyclic compound of Cosimbescu as modified by Strohriegl, R11 is a C1-C11 alkyl group (methyl), meeting all the limitation of claim 6.
The condensed cyclic compound of Cosimbescu as modified by Strohriegl, wherein i) X14 is C(R14), X15 is C(R15), and X16 is C(R16), and ii) at least one selected from R11 and R14 to R16 is a C1-C10 alkyl group (R11 and R14 are methyl), meeting all the limitation of claim 7.
The condensed cyclic compound of Cosimbescu as modified by Strohriegl, wherein X12, X13, X14, X15, X16, X17, X18, and X19 are C(R12), C(R13), C(R14), C(R15), C(R16), C(R17), C(R18), and C(R19), respectively, and i) R11 is a C1-C10 alkyl group (methyl), and R12, R13, and R15 to R19 are each hydrogen, meeting all the limitation of claim 8.
Regarding claims 10-11, the condensed cyclic compound of Cosimbescu as modified by Strohriegl reads on all the features of claims 1-4 and 6-8, as outlined above.
Cosimbescu as modified by Strohriegl teaches the claimed invention above but fail to disclose that 1) the compound has a single conversion efficiency of about 40% to about 62.5%, and the single conversion efficiency is evaluated by using a transient electroluminescent 
It is reasonable to presume that 1) a single conversion efficiency being about 40% to about 62.5% evaluated by using a transient electroluminescent (EL) apparatus, and 2) the dihedral angle between a plane P1 and a plane P2 being about 60° or more are inherent to the condensed cyclic compound of Cosimbescu as modified by Strohriegl. 
Support for said presumption is found in the use of like materials which result in the claimed property. 
The instant specification discloses that the compound represented by Formula 1 has a singlet conversion efficiency of about 40% to about 62.5% evaluated by using a transient EL apparatus ([067]).
The compound of Cosimbescu as modified by Strohriegl has identical structure as Formula 1 as outlined above.
The specification further discloses that the dihedral angle of 60° or more can be achieved by introducing a substituent (for example, a methyl group) having greater steric hindrance than that of hydrogen at R11 ([070]), 
The compound of Cosimbescu as modified by Strohriegl has a methyl group at R11 and R14 substitution positions; therefore, the steric hindrance effect is even bigger than when only R11 is a methyl and R14-R16 are each hydrogen.  
Strohriegl further evidences that the dihedral angle between the methyl substituted biphenyl structure is 60° or more (82° for “CDBP” in Fig. 3).
Therefore, the compound of Cosimbescu as modified by Strohriegl has a single conversion efficiency of about 40% to about 62.5% evaluated by using a transient claims 10-11. 
The burden is upon the Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594. In addition, the presently claimed dihedral angle would obviously have been present once the Compound 2’ taught by An et al. modified by Shi et al. is provided. Note In re Best, 195 USPQ at 433, footnote 4 (CCPA 1977). Reliance upon inherency is not improper even though the rejection is based on Section 103 instead of 102. In re Skoner, et al. (CCPA) 186 USPQ 80.
Regarding claims 13 and 15-18, the condensed cyclic compound of Cosimbescu as modified by Strohriegl reads on all the features of claim 1-4, 6-8, and 10-11, as outlined above.
Cosimbescu does not disclose a specific organic light–emitting device comprising the compound of Cosimbescu as modified by Strohriegl; however, Cosimbescu does teach that the compound of Cosimbescu having structure of formula (I) can be used as a host material of the emission layer of an organic light-emitting device (“OLED” in [008]).
Cosimbescu exemplifies an organic light-emitting device (Example 5 in Table 1a; [161]-[166]) comprising a first electrode (“anode”, ITO), a hole injection layer (CFx), a hole transport layer (NPB), an emission layer (“light emitting layer”; Inv-1 as a host and 2.5% L47 as a dopant), an electron transport layer (Alq), and a second electrode (“cathode”, Mg/Ag).

    PNG
    media_image6.png
    266
    698
    media_image6.png
    Greyscale

The compound L47 of Cosimbescu ([082]) has identical structure as Formula 501 of claim 16, wherein Ar501 is a substituted C5-C60 carbocyclic group (phenylene); L501 is a substituted C6-C60 arylene group (styrene); L501 and L502 are not selected; xd1 and xd2 are each 0; xd3 is 1; R501 and R502 are each substituted C6-C60 arylene group (toluene); xd4 is 2, meeting the structural limitation of Formula 501 of claim 16. 
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the compound of Cosimbescu as modified by Strohriegl by substituting the host material of the emission layer of the organic light-emitting device of Cosimbescu (Example 5) with the compound of Cosimbescu as modified by Strohriegl, as taught by Cosimbescu and Strohriegl.
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Additionally, the substitution would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials and structures to produce an organic light-emitting device.
The resultant device comprises a first electrode (“anode”, ITO), a hole injection layer (CFx), a hole transport layer (NPB), an emission layer (compound of Cosimbescu as modified by Strohriegl as a host and 2.5% L47 of Cosimbescu as a dopant), an electron transport layer (Alq), and a second electrode (“cathode”, Mg/Ag), wherein the combined layer of the hole injection layer, hole transport layer, the emission layer, and the electron transport layer is equated with an organic layer; the combined layer of the hole injection layer and the hole transport layer is claims 13 and 15-18.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Cosimbescu et al. (US 2005/0089717 A1) in view of Strohriegl et al. (“Novel host materials for blue phosphorescent OLEDs”, Proc. of SPIE 2013, vol. 8829, page 882906-1 to -12), as applied to claims 1-4, 6-8, 10-11, 13, and 15-18 above, and further in view of Sakai et al. (Sakai et al. Organic EL materials based on styryl and amine derivatives, Journal of the SID, 2002, vol. 10/2, page 145-149, hereafter Sakai).
Regarding claim 14, the organic light-emitting device of Cosimbescu as modified by Strohriegl reads on all the features of claims 13 and 15-18, as outlined above.
The device comprises a first electrode (“anode”, ITO), a hole injection layer (CFx), a hole transport layer (NPB), an emission layer (compound of Cosimbescu as modified by Strohriegl as a host and 2.5% L47 of Cosimbescu as a dopant), an electron transport layer (Alq), and a second electrode (“cathode”, Mg/Ag), wherein the combined layer of the hole injection layer and the hole transport layer is equated with a hole transport region; the electron transport layer is equated with an electron transport region.
Cosimbescu as modified by Strohriegl does not disclose the emission layer emits blue light having a maximum emission wavelength of about 420 nm to about 470 nm; however, Cosimbescu does teach that the organic light-emitting device of Cosimbescu can use a blue dopant with the anthracene host of the invention ([175]).
Sakai discloses a pure blue dopant, IDE105 (Fig. 4 and Table 1) as shown below.

    PNG
    media_image7.png
    152
    435
    media_image7.png
    Greyscale
, wherein Ar and R denotes an arylene group and a substituent (Fig. 4).
Sakai discloses that IDE105 emits blue light having a maximum emission wavelength of about 420 nm to 470 nm (Fig. 6).
Cosimbescu, Strohriegl, and Sakai are analogous in the field of organic light-emitting device.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the organic light-emitting device of Cosimbescu as modified by Strohriegl by substituting the dopant material of the emission layer of the organic light-emitting device with the compound IDE105 of Sakai, as taught by Cosimbescu, Strohriegl, and Sakai.
The motivation for doing so would have been to provide an organic light-emitting device emitting pure blue light, as taught by Sakai.
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Additionally, the blue dopants of L47 of Cosimbescu and IDE105 of Sakai are known blue dopants for organic light-emitting device. The substitution would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to 
The resultant device comprises a first electrode (“anode”, ITO), a hole injection layer (CFx), a hole transport layer (NPB), an emission layer (compound of Cosimbescu as modified by Strohriegl as a host and 2.5% IDE105 of Sakai as a dopant), an electron transport layer (Alq), and a second electrode (“cathode”, Mg/Ag), wherein the dopant, IDE105 emits blue light having a maximum emission wavelength of about 420 nm to 470 nm, meeting all the limitations of claim 14.

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cosimbescu et al. (US 2005/0089717 A1) in view of Strohriegl et al. (“Novel host materials for blue phosphorescent OLEDs”, Proc. of SPIE 2013, vol. 8829, page 882906-1 to -12), as applied to claims 1-4, 6-8, 10-11, 13, and 15-18 above, and further in view of Forrest et al. (US 2003/0230980 A1, hereafter Forrest).
Regarding claim 19-20, the organic light-emitting device of Cosimbescu as modified by Strohriegl reads on all the features of claims 13 and 15-18, as outlined above.
The device comprises a first electrode (“anode”, ITO), a hole injection layer (CFx), a hole transport layer (NPB), an emission layer (compound of Cosimbescu as modified by Strohriegl as a host and 2.5% L47 of Cosimbescu as a dopant), an electron transport layer (Alq), and a second electrode (“cathode”, Mg/Ag), wherein the combined layer of the hole injection layer and the hole transport layer is equated with a hole transport region; the electron transport layer is equated with an electron transport region.
Cosimbescu as modified by Strohriegl does not teach the hole transport region material of the device meets the limitations of claims 19-20.
Forrest teaches a structure of an organic light-emitting device comprising a layer doped with a p-dopant for transporting holes between the anode and the emission layer (light emitting layer [015], [037]), wherein the p-doped layer comprises a p-dopant of F4-TCNQ.
Forrest further teaches that the organic light-emitting device structure of the invention has low operating voltage because doped transport layers have efficient charge injection and high charge conductivity ([038]).
Cosimbescu, Strohriegl, and Forrest are analogous in the field of organic light-emitting device.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skills in the art to have modified the organic light-emitting device of Cosimbescu as modified by Strohriegl by using the p-dopant of F4-TCNQ in the hole transport region, as taught by Forrest. 
The motivation for doing so would have been to provide low operating voltage because of efficient charge injection and charge conductivity as taught by Forrest.
Additionally, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and optimum combinations of materials and structures to be used to make an organic light-emitting device.
The resultant device comprises a fist electrode (anode), a hole transport region (a hole injection layer, a hole transport layer) comprising F4-TCNQ, an emission layer (the condensed cyclic compound of An as modified by Strohriegl as a host and IDE105 as an emitting dopant 
Cosimbescu as modified by Strohriegl and Forrest teaches the claimed invention above but fail to teach that the F4-TCNQ having the LUMO energy level of about -3.5 eV or less. It is reasonable to presume that the F4-TCNQ having the LUMO energy level of about -3.5 eV or less is inherent to the F4-TCNQ molecular structure.
Koech evidences that the LUMO energy of F4-TCNQ being less than -3.5 eV (-5.37 to -5.11 eV in Table 2). 
The burden is upon the Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594. In addition, the presently claimed properties would obviously have been present once the organic light emitting device disclosed by Cosimbescu as modified by Strohriegl and Forest is provided. Note In re Best, 195 USPQ at 433, footnote 4 (CCPA 1977). 
Koech et al. provide evidence that the F4-TCNQ contains cyano groups (Fig. 5) as shown below, which comprises a cyano group.

    PNG
    media_image8.png
    255
    161
    media_image8.png
    Greyscale


Claims 1, 3-4, 6-7, 10-13, 15, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2016/0079543, hereafter Park) in view of Oh et al. (“9,10-Bis(bipyridyl, pyridylphenyl, phenylpyridyl, and biphenyl)anthracenes Combining High Electron Transport and Injection, Efficiency and Stability in Fluorescent Organic Light-emitting Devices”, Chem. Lett. 2011, vol. 40, page 1092-1094, hereafter Oh) and Strohriegl et al. (“Novel host materials for blue phosphorescent OLEDs”, Proc. of SPIE 2013, vol. 8829, page 882906-1 to -12).
Regarding claims 1, 3-4, 6-7, and 12, Park discloses a condensed cyclic compound (Chemical Formula 1A in [060]), as shown below. 

    PNG
    media_image9.png
    232
    535
    media_image9.png
    Greyscale
, 
wherein X11-X20 can be N or CR11-CR20; R11 to R20 can be a substituted or unsubstituted C1-C10 alkyl or a substituted or unsubstituted C6-C15 aryl group; and at least one substituent of the substituted C6-C15 aryl group is selected from C1-C10 alkyl group ([061]-[067]). 
Park teaches that the Chemical Formula 1A satisfies the Equation 1 and 2 (2ET1 < ET2 and 2ET1 > ES1 in [009], [060]).
Park et al. further teaches that the Chemical Formula 1A (the condensed cyclic compound of An as modified by Strohriegl) has a singlet conversion efficiency of about 40% to about 62.5% (“internal quantum efficiency” in [030], [175]).
Park does not exemplify a specific compound having structure of Applicant’s Formula 2.
However, the compound PhPyAnt (as shown below) is a known compound at the time when invention was effectively filed, as evidenced by Oh (Fig. 1). The compound PhPyAnt is within the scope of Chemical Formula 1A of Park.

    PNG
    media_image10.png
    279
    310
    media_image10.png
    Greyscale

At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the Chemical Formula 1A of Park by choosing all the variables of the Chemical Formula 1A of Park to make PhPyAnt, as taught by Park and Oh.
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Additionally, the compound PhPyAnt of Oh is within the limitation of Chemical Formula 1A of Park. The substitution of the variables which are within the scope of Chemical Formula 1A (i.e. X11-X19) would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials and structures to produce an organic light-emitting device.
The resultant compound does not have an alkyl group at R14 and a group other than hydrogen at R11 of Applicant’s Formula 2; however, Park does teach that a C1-C10 alkyl group can be substituted at R11 and R14
Strohriegl discloses a condensed cyclic compound used as a host material of an organic light emitting device (“OLED” in Abstract) having structure comprising methyl substituted biphenyl structure (Compound 9 in Fig. 1), as shown below.

    PNG
    media_image4.png
    299
    461
    media_image4.png
    Greyscale

Strohriegl teaches meta-substitution pattern and steric hindrance of two methyl substitution in the biphenyl structure (marked by dashed circle in the figure above) causes high triplet energies (paragraph 1 of page 882906-2). Strohriegl teaches a good host material should have high triplet energy (2nd paragraph from the bottom of page 882906-1). It is noted that Applicant’s compounds having Formula 1 are also used as  emission layer host material of organic light-emitting devices (instant Claim 15 and [368] of instant specification).
Strohriegl further teaches introduction of additional methyl group at the central biphenyl units provides high glass transition temperature and improves thermal properties (paragraph 2 of page 882906-3).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skills in the art to have modified the condensed cyclic compound of Park as modified by Oh (PhPyAnt) by substituting hydrogen with methyl at the substitution positions corresponding to R11 and R14
The motivation of doing so would provide the condensed cyclic compound with high triplet energy, high glass transition temperature, and improved thermal properties, as taught by Strohriegl.
Furthermore, the modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Additionally, a substituent of an alkyl group is in the list of allowed substituent groups of Chemical Formula 1A of Park ([061]-[067]) and a methyl is one of exemplified alkyl substituent group (see compound 1-2, 6, and 8-9 in [080]). Substitution of known substituent groups would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). It would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials and structures to produce an organic light-emitting device.
The resultant compound has identical structure as Applicant’s Formula 1.

    PNG
    media_image11.png
    268
    720
    media_image11.png
    Greyscale
, 
wherein X12 is C(R12); X13 is N; X14 is C(R14); X15 is C(R15); X16 is C(R16); X17 is C(R17); X18 is C(R18); X19 is C(R19); R1, R2, R12, R15, and R16 to R19 are each hydrogen; R3 is a pyridinyl group, each substituted with a C1-C10 alkyl group (methyl) or a phenyl group; R11 is a C1-C60 4 is Formula 2; R13 is not selected; R14 is a C1-C10 alkyl group; and a1 and a2 are each 0, meeting all the limitations of claim 1.
The compound of Park as modified by Oh and Strohriegl is within the scope of Chemical Formula A1 of Park as outlined above. Therefore, the compound fulfills the following equations; (2ET1 < ET2 and 2ET1 > ES1).
Furthermore, The compound of Park as modified by Oh and Strohriegl has identical structure as Applicant’s Formula 1 of claim 12, wherein X12 is C(R12); X13 is N; X14 is C(R14); X15 is C(R15); X16 is C(R16); X17 is C(R17); X18 is C(R18); X19 is C(R19); R1, R2, R12, R15, and R16 to R19 are each hydrogen; R13 is not selected; R14 is a C1-C60 alkyl group; R3 is a pyridinyl group, each substituted with a C1-C10 alkyl group (methyl) or a phenyl group; R11 is not hydrogen; R4 is Formula 2; and a1 and a2 are each 0, meeting all the limitations of claim 12.
The condensed cyclic compound of Park as modified by Oh and Strohriegl, wherein R1, R2, R12, R15, R16, R18, and R19 are each hydrogen; R11 is a C1-C20 alkyl group; R3 is a pyridinyl group, each substituted with a C1-C10 alkyl group (methyl) or a phenyl group; R13 is not selected; R17 is hydrogen; R14 is a C1-C10 alkyl group, meeting all the limitations of claim 3.
The condensed cyclic compound of Park as modified by Oh and Strohriegl, wherein R1 and R2 are each hydrogen, meeting all the limitation of claim 4.
The condensed cyclic compound of Park as modified by Oh and Strohriegl, R11 is a C1-C11 alkyl group (methyl), meeting all the limitation of claim 6.
The condensed cyclic compound of Park as modified by Oh and Strohriegl, wherein i) X14 is C(R14), X15 is C(R15), and X16 is C(R16), and ii) at least one selected from R11 and R14 to R16 is a C1-C10 alkyl group (R11 and R14 are methyl), meeting all the limitation of claim 7
Regarding claims 10-11, the condensed cyclic compound of Park as modified by Oh and Strohriegl reads on all the features of claim 1, as outlined above.
Park as modified by Oh and Strohriegl teaches the claimed invention above but fail to disclose that 1) the compound has a single conversion efficiency of about 40% to about 62.5%, and the single conversion efficiency is evaluated by using a transient electroluminescent apparatus (claim 10); and 2) the dihedral angle between a plane P1 and a plane P2 is about 60° or more (claim 11). 
It is reasonable to presume that 1) a single conversion efficiency being about 40% to about 62.5% evaluated by using a transient electroluminescent apparatus, and 2) the dihedral angle between a plane P1 and a plane P2 being about 60° or more are inherent to the condensed cyclic compound of Park as modified by Oh and Strohriegl. 
Support for said presumption is found in the use of like materials which result in the claimed property. 
The instant specification discloses that the compound represented by Formula 1 has a singlet conversion efficiency of about 40% to about 62.5% evaluated by using a transient EL apparatus ([067]).
The compound of Park as modified by Oh and Strohriegl has identical structure as Formula 1 as outlined above.
The specification further discloses that the dihedral angle of 60° or more can be achieved by introducing a substituent (for example, a methyl group) having greater steric hindrance than that of hydrogen at R11
The compound of Park as modified by Oh and Strohriegl has a methyl group at R11 and R14 substitution positions; therefore, the steric hindrance effect is even bigger than when only R11 is a methyl and R14-R16 are each hydrogen.  
Strohriegl further evidences that the dihedral angle between the methyl substituted biphenyl structure is 60° or more (82° for “CDBP” in Fig. 3).
Therefore, the compound of Park as modified by Oh and Strohriegl has a single conversion efficiency of about 40% to about 62.5% evaluated by using a transient electroluminescent apparatus; and 2) the dihedral angle between a plane P1 and a plane P2 is about 60° or more, meeting all the limitations of claims 10-11. 
The burden is upon the Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594. In addition, the presently claimed dihedral angle would obviously have been present once the Compound 2’ taught by An et al. modified by Shi et al. is provided. Note In re Best, 195 USPQ at 433, footnote 4 (CCPA 1977). Reliance upon inherency is not improper even though the rejection is based on Section 103 instead of 102. In re Skoner, et al. (CCPA) 186 USPQ 80.
Regarding claims 13, 15, and 17-18, the condensed cyclic compound of Park as modified by Oh and Strohriegl reads on all the features of claim 1, as outlined above.
Park does not disclose a specific organic light–emitting device comprising the compound of Park as modified by Oh and Strohriegl; however, Park does teach that the compound of the invention can be used as host material of the emission layer of an organic light-emitting device ([137]).
Park exemplifies an organic light-emitting device (Example 1 in [187]-[189]) comprising a first electrode (“anode”, ITO), a hole transport layer (NPB), an emission layer (Compound 5 of 
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the compound of Park as modified by Oh and Strohriegl by substituting it with the host material (Compound 5 of Park) of the emission layer of the organic light-emitting device of Park (Example 1), as taught by Park.
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Additionally, the substitution of known host materials would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials and structures to produce an organic light-emitting device.
The resultant device comprises a first electrode (“anode”, ITO), a hole transport layer (NPB), an emission layer (Compound of Park as modified by Oh and Strohriegl as a host and BCzVBi as a dopant with weight ratio of 90:10), an electron transport layer (Alq3), and a second electrode (“cathode”, Al), wherein the combined layer of the hole transport layer, the emission layer, and the electron transport layer are equated with an organic layer; the hole transport layer is equated with a hole transport region; the electron transport layer is equated with an electron transport region, meeting all the limitations of claims 13, 15, and 17-18.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEOKMIN JEON whose telephone number is (571)272-4599.  The examiner can normally be reached on Monday - Friday 8:30am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JENNIFER BOYD can be reached on (571)272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786